DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
            The following claim(s) is/are pending in this Office action: 1-20. Claims 1-20 are amended. Claim(s) 1-20 are rejected. 
This Office Action is in response to the remarks entered on 5/16/2022. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “transmit a second signal that has the second oscillation frequency oscillation frequency”. The term oscillation frequency is duplicated.  
Claim 8 is also objected to because of the following informalities: “the neural network of claim [[7]]”. Based on this, it is unclear if claim 8 still depends on 7, or if it was supposed to depend on 1. Appropriate correction is required.
Claim 16 is also objected to because of the following informalities: “An oscillating neural network (ONN), comprises”. The word comprises should be comprising. Appropriate correction is required.
Claim 20 is also objected to because of the following informalities: “wherein the control node is configured the process the wireless signals”. The word “the” should be “to”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This claim  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 recites the limitation:
“wherein the second sensor node is further configured to receive a third signal having a third oscillation frequency from a third sensor node and to determine the second oscillation frequency further based on the third oscillation frequency”, and this limitation is considered to incorporate new matter in the claim which does not contain support in the original disclosure. Examiner cannot find support in the specification for the claimed “third signal” and how exactly the “second oscillation frequency” is based on the third oscillation frequency. Specification at paragraph [0055] recites “a third oscillation frequency that is based on the first oscillation frequency and the second oscillation frequency”, which seems to be the opposite of the claim limitation. For purposes of examination, examiner will interpret this claim as having multiple signals with multiple oscillation frequencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the “the second sensor node is further configured to generate the input based on sensed data”, rendering the claim indefinite. The “input” is received by the second sensor node as stated in claim 1, therefore, it is unclear how the input can be received and at the same time generated by the same second sensor node. For purposes of examination, examiner will interpret this limitation as “the second sensor node is further configured to receive the input based on sensed data”. Clarification is required.
Claim 14 recites the limitation “the different sensor node of the ONN has a second oscillation frequency”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
            Claims 1-3, 5-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al., US PGPub 2015/0142715 published on May 21, 2015 (hereinafter Esterline).
With respect to claim 1, Esterline teaches:
A neural network, comprising: 
a first sensor node configured to output a first signal that has a first oscillation frequency (Esterline at ¶ [0015]: “[t]he first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor. The first parameter may be hysteresis effects experienced by an electronic oscillator”); and
a second sensor node communicatively coupled with the first sensor node, the second sensor node configured to: 
receive the first signal from the first sensor node (Esterline at ¶ [0015]: “[t]he system may further include a second neural network processing module configured to receive the first input signal”),
determine an oscillation frequency based on a weight and an input (Esterline at ¶ [0017]: “providing the one or more input signals to a neural network processing module; providing the weights to the neural network processing module; calculating a neural network output signal based, at least in part, on the one or more first signals and the plurality of weights; and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”);
determining a second oscillation frequency by adjusting the oscillation frequency based on the first oscillation frequency (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”); and
transmit a second signal that has the second oscillation frequency oscillation frequency (Esterline at [0015]: “[t]he system may further include a second neural network processing module configured to receive the first input signal and provide a second output signal. The second output signal may be configured to at least partially control a heater device associated with the electronic oscillator”).

With respect to claim 2, Esterline teaches the neural network of claim 1, wherein the second sensor node is further configured to generate the input based on sensed data of a sensor of the node. (Esterline at ¶ [0015]: “[t]he first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor. The first parameter may be hysteresis effects experienced by an electronic oscillator”, and “[t]he system may further include a second neural network processing module configured to receive the first input signal”).

	With respect to claim 3, Esterline teaches the neural network of claim 1, wherein the second sensor node includes a voltage-controlled oscillator (VCO), and the second sensor node is configured to adjust the oscillation frequency by adjusting a voltage provided to the VCO (Esterline at [0138]: “suitable oscillators may include oscillators that are tunable via a voltage control, such as voltage-controlled oscillators (VCOs). The voltage control may be externally controllable by a user, or may be controlled internally”).

With respect to claim 5, Esterline teaches the neural network of claim 1, wherein the first sensor node is further to transmit the first signal to a third sensor node of the neural network (Esterline at [0011]: “the neural network processing module including a plurality of artificial neuron modules, wherein each of the plurality of artificial neuron modules receives the first input signal and one of one or more pre-calculated weights, and provides a first output signal based at least in part on the first input signal and the one of the one or more pre-calculated weights”).

With respect to claim 6, Esterline teaches the neural network of claim 1, wherein the second node is configured to adjust the oscillation frequency based on the first oscillation frequency by decreasing a difference between the oscillation frequency and the second oscillation frequency (Esterline at [0090]: “[c]ertain embodiments of neural networks are suitable for function approximation, or curve fitting applications, and for application in the domain of frequency control”.  Furthermore, at [0099]: “[i]n view of approximation theory, neuron output signals may be summed together to fit, or approximate, a desired signal, such as a frequency curve”. Therefore, the fitting of frequencies is interpreted as the claimed decreasing a difference between frequencies). 

With respect to claim 7, Esterline teaches the neural network of claim 1, further comprising a control node that is configured to receive the first signal or the second signal and to apply a non-linear thresholding function to the first signal or the second signal (Esterline at [0022]: “providing a neuron output from each of the plurality of neuron modules to a linear summer, wherein the neural network output signal is based at least in part on an output of the linear summer” and “each of the plurality of artificial neuron modules may provide an output that is based at least in part on a solution of the non-linear activation function. The method may further comprise providing a bias input to the linear summer for shifting the output of the linear summer up or down. In some embodiments, the activation function is a sigmoid function”. Examiner interprets the linear summer as the control node as it receives the output from each modules, and it uses a sigmoid function, which is a non-linear thresholding function (as it is described in the instant application specification at [0027]- “[t]he non-linear thresholding function 230 may be, for example a sigmoid function”).
With respect to claim 8, Esterline teaches the neural network of claim [[7]], wherein the second sensor node is further configured to receive a third signal having a third oscillation frequency from a third sensor node and to determine the second oscillation frequency further based on the third oscillation frequency (Esterline at [0011]: “the neural network processing module including a plurality of artificial neuron modules, wherein each of the plurality of artificial neuron modules receives the first input signal and one of one or more pre-calculated weights, and provides a first output signal based at least in part on the first input signal and the one of the one or more pre-calculated weights”. Therefore there are multiple modules receiving a signal and multiple signals/frequencies).

With respect to claim 9, Esterline teaches:
A sensor node, comprising: 
a sensor configured to generate sensor data (Esterline at ¶ [0015]: “[t]he first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor. The first parameter may be hysteresis effects experienced by an electronic oscillator”); and
a processor coupled with the sensor, wherein the processor is configured to: 
receive an input signal  that is generated based on the sensor data (Esterline at ¶ [0015]: “[t]he system may further include a second neural network processing module configured to receive the first input signal”),
determine an oscillation frequency based on input signal and a weight signal (Esterline at ¶ [0017]: “providing the one or more input signals to a neural network processing module; providing the weights to the neural network processing module; calculating a neural network output signal based, at least in part, on the one or more first signals and the plurality of weights; and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”); and
determine an adjusted oscillation frequency by adjusting the oscillation frequency based on a signal from a different sensor node (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”); and
generate an oscillating signal based on the adjusted oscillation frequency, the oscillating signal configured to oscillate based on the adjusted oscillation frequency (Esterline at [0015]: “[t]he system may further include a second neural network processing module configured to receive the first input signal and provide a second output signal. The second output signal may be configured to at least partially control a heater device associated with the electronic oscillator”), and
transmit the oscillating signal (Esterline at [0015]: “[t]he system may further include a second neural network processing module configured to receive the first input signal and provide a second output signal. The second output signal may be configured to at least partially control a heater device associated with the electronic oscillator”).

With respect to claim 10, Esterline teaches the sensor node of claim 9, wherein the transmit module includes a voltage-controlled oscillator (VCO configured to output oscillation frequencies based on voltage inputs (Esterline at [0138]: “suitable oscillators may include oscillators that are tunable via a voltage control, such as voltage-controlled oscillators (VCOs). The voltage control may be externally controllable by a user, or may be controlled internally”).

With respect to claim 11, Esterline teaches the sensor node of claim 10, wherein the processor is configured to adjust the oscillation frequency by adjusting a voltage provided to the VCO, and the VCO is configured to output the adjusted oscillation frequency (Esterline at [0138]: “suitable oscillators may include oscillators that are tunable via a voltage control, such as voltage-controlled oscillators (VCOs). The voltage control may be externally controllable by a user, or may be controlled internally”).

With respect to claim 13, Esterline teaches wherein the sensor node further includes a receive module configured to receive the signal from the different sensor node (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”)

With respect to claim 14, Esterline teaches the sensor node of claim 9, wherein:
the oscillation frequency is a first oscillation frequency (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”. Therefore, there is a first oscillation frequency which will be adjusted), 
the signal from the different sensor node of the ONN has a second oscillation frequency (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”. Therefore, there is a second oscillation frequency which is the adjusted), and 
the second oscillation frequency is different from the first oscillation frequency (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”. Therefore, the adjusted second frequency is different from the first).

Claims 4, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al., US PGPub 2015/0142715 published on May 21, 2015 (hereinafter Esterline) in view of Tran et al., U.S. PGPub 2009/0227876 (hereinafter Tran).
With respect to claim 4, Esterline teaches the neural network of claim 1, wherein the first sensor node is physically separated from second sensor node. (Esterline at ¶ [0015]: “[t]he first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor. The first parameter may be hysteresis effects experienced by an electronic oscillator. The system may further include a second neural network processing module configured to receive the first input signal”. It is interpreted that the sensor is physically separate from the second neural network processing module as they are two different components).
Even though Esterline implicitly teaches the two sensor nodes being physically separated, Tran explicitly teaches it, as it can be seen at Tran’s Abstract- “one or more wireless nodes forming a wireless mesh network to communicate data over the wireless mesh network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esterline with the above teachings of Tran by a second sensor node receiving a signal from a first sensor node, as taught by Esterline, wherein the two sensor nodes are physically separated, as taught by Tran. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide wireless communication between the sensor nodes.
With respect to claim 12, Esterline teaches the sensor node of claim 11, however, fails to teach wherein the transmit module further includes an antenna that is to transmit the oscillating signal as a wireless signal.
 Tran teaches, in an analogous system, wherein the transmit module further includes an antenna that is to transmit the oscillating signal as a wireless signal (Tran at Abstract “one or more wireless nodes forming a wireless mesh network to communicate data over the wireless mesh network”. Examiner notes that an antenna is required in all wireless systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esterline with the above teachings of Tran by implementing wireless communications, as taught by Tran. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide wireless communication between the sensor nodes.
With respect to claim 15, Esterline  teaches wherein the sensor node and the different sensor node are physically separated (Esterline at ¶ [0015]: “[t]he first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor. The first parameter may be hysteresis effects experienced by an electronic oscillator. The system may further include a second neural network processing module configured to receive the first input signal”. It is interpreted that the sensor is physically separate from the second neural network processing module as they are two different components).
Even though Esterline implicitly teaches the two sensor nodes being physically separated, Tran explicitly teaches it, as it can be seen at Tran’s Abstract- “one or more wireless nodes forming a wireless mesh network to communicate data over the wireless mesh network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esterline with the above teachings of Tran by a second sensor node receiving a signal from a first sensor node, as taught by Esterline, wherein the two sensor nodes are physically separated, as taught by Tran. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide wireless communication between the sensor nodes.

  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., A Coupled Schmitt Trigger Oscillator Neural Network for Pattern Recognition Applications (5-8 August 2018) (hereinafter Zhang) in view of Tran US Pub. No. 2009/0227876 (hereinafter Tran). 
With respect to claim 16, Zhang teaches: 
An oscillating neural network (ONN), comprises: 
a control node configured to process a plurality of wireless signals to generate an output of the ONN (Zhang at ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things, there is a critical need of in-situ energy-efﬁcient computational units.” ¶ 2, § I: “we propose a coupled Schmitt trigger oscillator neural network (SMT-ONN) with a simpliﬁed Kuramoto model based approach”. ¶ 1, § II-A: “In this section, we present the topology of the overall system used in the neural network design. The coupled oscillators are separated into two categories: stimulus oscillators and recognition oscillators. We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2.” The examiner notes that Zhang’s oscillators teach a plurality of nodes, and that Zhang’s “SMT-ONN system” that that performs frequency synchronization with the Kuramoto model and determines whether frequencies of oscillators synchronize teaches a control node.  The examiner further notes that Zhang’s ¶¶ 1-2 in § I teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” and to each other for wireless sensing teaches the above limitation.); and 
a plurality of sensor nodes configured to generate the plurality of wireless signals and to transmit the plurality of wireless signals to the control node, (Zhang at ¶ 1, § II-A, pp. 1-2: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].” P. 4, § III-B, left-hand column, ¶ 1: “In this example, by changing the intrinsic frequency of the oscillator from 15 Hz to 10 Hz at coordinate (2, 2) and measuring the convergence time of the detective pattern is shown in Fig. 7. Those ten oscillators eventually synchronized in 1.550100e-01 s and the convergence frequency is 17.3 Hz.”
The examiner notes that Zhang’s ¶¶ 1-2 in § I, supra teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” (a control node) as well as to each other. The examiner further notes that each oscillator/sensor’s (as indicated by suffix i) transmitting its respective phase (φi) and frequency (fi) to Zhang’s “SMT-ONN system” and/or changing the intrinsic frequency of an oscillator (e.g., from 15 Hz to 10 Hz described above) teaches generating and transmitting a wireless signal at an oscillating frequency to the control node and also to a node of the plurality of nodes) wherein: 
the plurality of sensor nodes includes synchronized sensor nodes (Zhang at ¶ 1, § II-A, pp. 1-2: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].” The examiner notes that Zhang’s ¶¶ 1-2 in § I, supra teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” (a control node) as well as to each other. The examiner further notes that each oscillator/sensor’s (as indicated by suffix i) transmitting its respective phase (φi) and frequency (fi) to Zhang’s “SMT-ONN system” and/or changing the intrinsic frequency of an oscillator (e.g., from 15 Hz to 10 Hz described above) teaches generating and transmitting a wireless signal at an oscillating frequency to the control node and also to a node of the plurality of nodes), 
the synchronized sensor nodes are in communication with each other (Zhang at ¶ 1, § II-A, pp. 1-2: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].” The examiner notes that Zhang’s ¶¶ 1-2 in § I, supra teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” (a control node) as well as to each other), and 
the synchronized sensor nodes are configured to generate synchronized wireless signals that have a same oscillation frequency (Zhang at ¶ 1, § II-A, pp. 1-2: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].” The examiner notes that since they are coupled, they generate synchronized wireless signals that have a same oscillation frequency).
Even though Zhang implicitly teaches wireless signals, Tran explicitly teaches it, as it can be seen at Tran’s Abstract- “one or more wireless nodes forming a wireless mesh network to communicate data over the wireless mesh network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the above teachings of Tran by having an ONN generating signals, as taught by Zhang, wherein the signals are wireless, as taught by Tran. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide wireless communication between the sensor nodes.

  Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., A Coupled Schmitt Trigger Oscillator Neural Network for Pattern Recognition Applications (5-8 August 2018) (hereinafter Zhang) in view of Tran US Pub. No. 2009/0227876 (hereinafter Tran) and further in view of Esterline et al., US PGPub 2015/0142715 published on May 21, 2015 (hereinafter Esterline).
With respect to claim 17, Zhang modified by Tran teaches the ONN claim 16, and Zhang further teaches:
wherein a synchronized sensor node in the group is configured to receive wireless signals having frequencies in a predeterminate range, and the same oscillation frequency is in the predetermined range (Zhang at ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; Therefore, Zhang teaches synchronized sensor node. Tran teaches the wireless signals- Abstract).
	However, Zhang and Tran fails to explicitly teach receive signals having frequencies in a predetermined range.
Esterline teaches, in an analogous system, receive signals having frequencies in a predetermined range (Esterline at [0008]: “a process of controlling frequency output of an electronic oscillator to compensate for effects of a parameter experienced by the oscillator. The process may include receiving test data from an electronic oscillator, the electronic oscillator being subject to a parameter, wherein the test data corresponds to outputs generated by the electronic oscillator while being subject to the parameter over a range of parameter values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Tran with the above teachings of Esterline by having an ONN generating wireless signals, as taught by Zhang and Tran, wherein the signals are received having frequencies in a predetermined range, as taught by Tran. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide wireless communication between the sensor nodes.

With respect to claim 18, Zhang modified by Trans and Esterline teaches the ONN of claim 17, and Esterline further teaches:
wherein the plurality of sensor nodes further includes an additional sensor node configured to generate a wireless signal having an additional oscillation frequency that is different from the same oscillation frequency (Esterline at [0017]: “and using the neural network output signal to provide a correction voltage to the electronic oscillator to control the frequency of the electronic oscillator”. Moreover, at [0019]: “a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator”. Therefore, the adjusted second frequency is different from the first).

With respect to claim 19, Zang modified by Tran teaches the ONN of claim 16, and Esterline further teaches:
wherein the synchronized sensor nodes are physically separated from one another  (Esterline at ¶ [0015]: “[t]he first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor. The first parameter may be hysteresis effects experienced by an electronic oscillator. The system may further include a second neural network processing module configured to receive the first input signal”. It is interpreted that the sensor is physically separate from the second neural network processing module as they are two different components. Further, Tran teaches they are wireless, being physically separated as well).

With respect to claim 20, Zhang modified by Tran teaches the ONN of claim 16, and Esterline further teaches, in an analogous system, wherein the control node is configured the process the wireless signals by applying a non-linear thresholding function is a non-linear thresholding function of the wireless signals (Esterline at [0022]: “providing a neuron output from each of the plurality of neuron modules to a linear summer, wherein the neural network output signal is based at least in part on an output of the linear summer” and “each of the plurality of artificial neuron modules may provide an output that is based at least in part on a solution of the non-linear activation function. The method may further comprise providing a bias input to the linear summer for shifting the output of the linear summer up or down. In some embodiments, the activation function is a sigmoid function”. Examiner interprets the linear summer as the control node as it receives the output from each modules, and it uses a sigmoid function, which is a non-linear thresholding function (as it is described in the instant application specification at [0027]- “[t]he non-linear thresholding function 230 may be, for example a sigmoid function”).



Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments about:
Claim objections.
Examiner’s response:
            Previous objections are withdrawn.
In reference to Applicant’s arguments about:
35 USC 112(a) and (b) rejections.
Examiner’s response:
            Previous 35 USC 112 rejections are withdrawn.
In reference to Applicant’s arguments about:
Rejections under 35 USC 103.
Examiner’s response:
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126